Citation Nr: 1024404	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hernia condition.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issue of service connection for a hernia condition is 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a bilateral knee condition.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service" - the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

As discussed in the Duties to Notify and Assist portion of 
this decision, the Veteran's service treatment records were 
unavailable after a search by the National Personnel Records 
Center (NPRC).  However, the Veteran has provided copies of 
some service treatment records in his possession.  The 
service treatment reports of record do not indicate any 
complaints of or treatment for a bilateral knee condition.  
There is no indication of a an injury or disease in service 
and this weighs against the Veteran's claim for service 
connection for a bilateral knee condition.

Importantly, given the Board's finding below, the fact that 
the Veteran's service treatment records are not all available 
is not relevant to this case.  Simply stated, even if the 
Veteran did have a knee problem in service, given the Board's 
finding that he does not have a current knee problem, the 
claim must be denied.  

Significantly, there is no evidence of record of a current, 
bilateral knee condition.  Since the record is absent for any 
objective evidence that the Veteran currently has a bilateral 
knee condition, the first criteria for service connection has 
not been met.  As discussed above, entitlement to service 
connection for disease or injury is limited to cases in which 
such incidents have resulted in a "disability."  See 38 
U.S.C.A. §1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

To the extent that the Veteran contends that he currently has 
a bilateral knee condition and that this condition is related 
to his active service, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis 
of a bilateral knee condition and the relationship between 
his claimed disability and his active service, are not 
statements about symptomatology or an observable medical 
condition.  Rather, these contentions are statements of 
medical diagnoses and causation.  Such statements clearly 
fall within the realm of opinions requiring medical 
expertise.  The veteran has not demonstrated any such 
expertise.  Hence, his contentions are not competent medical 
evidence of the diagnosis or cause of the claimed 
disabilities.

With regard to any statement the Veteran may (or could) have 
made regarding the question of whether he has knee pain (in 
this regard, the Veteran has made actually very few 
statements, if any, regarding a current knee problem), the 
Board must find that any such statement would be outweighed 
by what can only be described as a complete lack of evidence 
regarding a current knee problem.  The Veteran himself, in 
September 2007, stated that he does not receive treatment for 
this problem. 

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for a 
bilateral knee condition, and his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The April 2006  notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection for a bilateral knee 
condition, the Veteran is not prejudiced by the failure to 
provide him that further information.  That is, as the Board 
finds that service connection is not warranted for the claim 
for service connection for a bilateral knee condition, no 
ratings or effective dates will be assigned and any questions 
as to such assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  A 
VA examination is clearly not warranted in this case because 
there is no indication of a current problem.  

In September 2006, the RO received a negative response from 
the NPRC stating that no records could be located under the 
Veteran's name. Given this formal finding of the 
unavailability of the Veteran's service treatment records, an 
additional search for the Veteran's service treatment records 
would be futile.  Thus, further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
any event, for reasons cited above, more service records 
would not provide a basis to grant this claim. 

The Veteran has repeatedly informed the RO that he has 
medical records in support of his claim to submit to the RO.  
However, to date, the record does not reflect any medical 
documents or records submitted by the Veteran.  He has not 
made the RO or the Board aware of the details (e.g. dates of 
treatment and location of the medical records) of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In this regard, 
the Board has waited more than one year for such records, 
with no more records received.  The Board can not delay the 
adjudication of this case indefinitely.   

The duty to assist is not a one-way street.  Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.

ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran seeks service connection for a hernia condition.  
It is unclear from the record whether the Veteran has any 
current hernia condition, or, if he does, whether any such 
disability is related to his service.  However, the Veteran 
submitted copies of service treatment records to the RO.  
Service treatment reports from January 1989 and February 1989 
reveal that the Veteran was treated for an inguinal bulge and 
was diagnosed with an easily reducible left inguinal hernia.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

In this case, it is clear that the Veteran had in service 
treatment for an inguinal hernia, a condition that could 
possibly have a residual disability.  As mentioned above, 
there is no diagnosis of a current hernia condition of 
record.  However, given the presence of an in-service 
condition, the Veteran's contention that he currently has a 
hernia condition, and the possibility that the hernia may 
currently have caused a residual problem, the Board finds 
that VA should afford the Veteran a medical examination and 
obtain a medical opinion to assist in the development of his 
claim.  With regard to the knees, there is absolutely no 
evidence of a problem at this time and during service. 

Thus, on remand, the Veteran should be afforded an 
examination by a physician.  All opinions must be supported 
by a detailed rationale.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
with regard to the claim the subject of 
this remand, that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, 
and the Court of Appeals for Veterans 
Claims holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	Schedule the Veteran for a VA 
examination by a physician.  The claims 
folder must be made available to and 
reviewed by the examiner and the 
examiner must annotate the examination 
report that the claims folder was 
reviewed.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.

The examiner should provide a diagnosis 
for any hernia condition found on 
examination and state the medical basis 
and underlying pathology for any 
disorder found (if any).  If the 
Veteran does not have a diagnosed 
hernia condition, the examiner should 
so state.

The examiner should express an opinion 
as to the date of onset and etiology of 
all hernia conditions found to be 
present.  The examiner is to provide 
opinions on the following:

Is it at least as likely as not (50 
percent or more likelihood) that any 
currently diagnosed hernia condition 
had its onset during active service or 
is related to any in-service injury or 
disease?  If possible, but not 
required, the examiner is asked if 
there is currently any residual 
disability from the hernia.  

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

3.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


